Fish, J.
John T. Richerson was indebted to L. Graham & Co. upon an unsecured account for the purchase-money of certain goods sold to him by them. He filed a petition in bankruptcy; the debt was duly scheduled, and Graham & Co. were properly notified. They máde no appearance in the bankruptcy court. The goods were set apart to the bankrupt by the trustee, as an exemption. Subsequently, and pending the proceedings in bankruptcy, Graham & Co. sued out an attachment for the purchase-money of the goods, and the same were levied on. Pending the attachment suit Richer-son was discharged in bankruptcy, and he pleaded his discharge in bar of a recovery on the attachment. The facts having been agreed upon by the parties on the trial of the attachment in a justice’s court, the magistrate rendered judgment against Richerson, who took the case by certiorari to the superior court, where the judgment of the magistrate was reversed; the judge holding that the discharge in bankruptcy was a complete defense to the action. To this ruling Graham & Co. excepted.
The judge of the superior court correctly decided the case. A discharge in bankruptcy releases a bankrupt from all his provable debts except those expressly excepted by the bankrupt act, and a debt for purchase-money is not among those excepted. It is true that under the constitution of this State an exemption is subject to levy and sale for the purchase-money thereof, but our law gives a vendor no lien for purchase-money; and before exempted property can be sold for its purchase-money, judgment must be obtained against the debtor and execution be levied on the property. If the debtor be discharged in bankruptcy, he is thereby absolutely released from the purchase-money debt, and the creditor holding the same can not obtain judgment thereon in order to have the property sold. If there be no judgment and execution, the question whether or nob the exemption is subject for the purchase-money can not arise. Hoskins v. Wall, 77 N. C. 249.

Judgment affirmed.

All the Justices concurring, except Lewis, J., absent.